  Case 1:19-cv-01801-UNA Document 1 Filed 09/25/19 Page 1 of 11 PageID #: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

 JORDAN ROSENBLATT, Individually and                 )
 On Behalf of All Others Similarly Situated,         )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 CHARDAN HEALTHCARE ACQUISITION                      )   CLASS ACTION
 CORP., GBOLA AMUSA, JONAS                           )
 GROSSMAN, GEORGE KAUFMAN,                           )
 MICHAEL RICE, RICHARD GIROUX,                       )
 MATTHEW ROSSEN, and ERIC                            )
 KUSSELUK,                                           )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      On July 16, 2019, Chardan Healthcare Acquisition Corp.’s (“Chardan”) Board of

Directors (the “Board” or “Individual Defendants”) caused Chardan to enter into an agreement and

plan of merger (the “Merger Agreement”) with BiomX Ltd., (“BiomX”), Shareholder

Representative Services LLC (the “Shareholder Representative”), and CHAC Merger Sub Ltd.

(“Merger Sub”).

       2.      Pursuant to the terms of the Merger Agreement, BiomX’s securityholders will

receive an aggregate of 16,625,000 Chardan shares. As a result of the Proposed Transaction,

Chardan’s public stockholders will only own approximately 20% of Chardan’s stock.
  Case 1:19-cv-01801-UNA Document 1 Filed 09/25/19 Page 2 of 11 PageID #: 2



       3.      On September 13, 2019, defendants filed a proxy statement (the “Proxy Statement”)

with the United States Securities and Exchange Commission (“SEC”), which recommends that

Chardan’s stockholders vote to approve the Proposed Transaction at a special meeting of

stockholders scheduled for October 23, 2019.

       4.      As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction, which renders the Proxy Statement false and misleading. Accordingly,

plaintiff alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange

Act of 1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Chardan common stock.

       9.      Defendant Chardan is a Delaware corporation and maintains its principal executive

offices at 17 State Street, 21st Floor, New York, New York 10004. Chardan’s common stock is




                                                  2
  Case 1:19-cv-01801-UNA Document 1 Filed 09/25/19 Page 3 of 11 PageID #: 3



traded on the New York Stock Exchange American under the ticker symbol “CHAC.”

       10.     Defendant Gbola Amusa is Executive Chairman of the Board of Chardan.

       11.     Defendant Jonas Grossman is President, Chief Executive Officer, and a director of

Chardan.

       12.     Defendant George Kaufman is Chief Financial Officer and a director of Chardan.

       13.     Defendant Michael Rice is a director of Chardan.

       14.     Defendant Richard Giroux is a director of Chardan.

       15.     Defendant Matthew Rossen is a director of Chardan.

       16.     Defendant Eric Kusseluk is a director of Chardan.

       17.     The defendants identified in paragraphs 10 through 16 are collectively referred to

herein as the “Individual Defendants.”

                               CLASS ACTION ALLEGATIONS

       18.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Chardan (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       19.     This action is properly maintainable as a class action.

       20.     The Class is so numerous that joinder of all members is impracticable. As of July

16, 2019, there were approximately 10,062,500 shares of Chardan common stock outstanding, held

by hundreds, if not thousands, of individuals and entities scattered throughout the country.

       21.     Questions of law and fact are common to the Class, including, among others,

whether defendants violated the Exchange Act and whether defendants will irreparably harm

plaintiff and the other members of the Class if defendants’ conduct complained of herein continues.




                                                  3
  Case 1:19-cv-01801-UNA Document 1 Filed 09/25/19 Page 4 of 11 PageID #: 4



        22.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        23.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        24.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Purchaser and the Proposed Transaction

        25.     Chardan is a special purpose acquisition company formed for the purpose of

effecting a merger, acquisition, or similar business combination. Chardan was founded and

sponsored by affiliates of Chardan Capital Markets LLC.

        26.     On July 16, 2019, the Individual Defendants caused Chardan to enter into the

Merger Agreement with BiomX, the Shareholder Representative, and Merger Sub.

        27.     Pursuant to the terms of the Merger Agreement, BiomX’s securityholders will

receive an aggregate of 16,625,000 Chardan shares.




                                                 4
  Case 1:19-cv-01801-UNA Document 1 Filed 09/25/19 Page 5 of 11 PageID #: 5



       28.    As a result of the Proposed Transaction, Chardan’s public stockholders will only

own approximately 20% of Chardan’s stock.

       29.    On the other hand, BiomX shareholders will own approximately 73% of Chardan’s

stock, and Chardan’s Initial Public Offering sponsor (the “Sponsor”) will own approximately 7%

of Chardan’s stock.

       30.    According to the press release announcing the Proposed Transaction:

       Chardan Healthcare Acquisition Corp. (NYSE: CHAC, “CHAC”), a special
       purpose acquisition company (“SPAC”) sponsored by affiliates of Chardan Capital
       Markets LLC (“Chardan”), announced today that it has entered into a definitive
       agreement for a business combination with BiomX Ltd. (“BiomX”), a microbiome
       company developing both natural and engineered phage therapies.

       Assuming no redemption of CHAC shareholders, the combined company will have
       an initial market capitalization of approximately $254 million. Upon closing of the
       transaction, it is expected that CHAC will be renamed BiomX and remain on the
       NYSE American Stock Exchange, listed under a new ticker symbol.

       CHAC has entered into a mix of commitments including purchase and sale,
       backstop, and voting agreements with BiomX and with investors – including
       OrbiMed, RTW Investment, Johnson & Johnson Innovation - JJDC, Inc. (JJDC),
       Takeda Ventures, Inc., Seventure Partners’ Health for Life Capital I, SBI Japan-
       Israel Innovation Fund, as well as RM Global Partners (RMGP) BioPharma
       Investment Fund – so that the $50 million minimum closing condition for the
       transaction has been satisfied prior to today’s announcement.

       Proceeds from the transaction will provide BiomX with substantial growth capital
       and the flexibility of a public listing to further accelerate BiomX’s expansion as a
       leading microbiome product discovery company. BiomX is developing customized
       phage-based products designed to improve the appearance of acne-prone skin and
       eradicate harmful bacteria in chronic diseases. The company’s pipeline includes
       preclinical candidates for acne-prone skin, inflammatory bowel disease (IBD),
       primary sclerosing cholangitis (PSC), and colorectal cancer (CRC). BiomX’s
       product for acne-prone skin is anticipated to begin clinical testing by the end of
       2019. The combined company will continue to be led by BiomX’s experienced
       management team headed by Chief Executive Officer Jonathan Solomon. . . .

       Summary of Transaction

       CHAC raised $70 million in its IPO which is now held in a trust account. Under
       the terms of the proposed transaction announced today, CHAC will issue 16.625



                                                5
  Case 1:19-cv-01801-UNA Document 1 Filed 09/25/19 Page 6 of 11 PageID #: 6



       million shares and vested securities to current securityholders of BiomX. Certain
       BiomX shareholders may, subject to the terms of the investment agreements,
       receive up to an additional 6.0 million CHAC shares: 2.0 million shares if the share
       price exceeds $16.50 by fiscal year 2021, an additional 2.0 million shares if the
       share price exceeds $22.75 by fiscal year 2023, and an additional 2.0 million shares
       if the share price exceeds $29.00 by fiscal year 2025.

       After giving effect to the investor transactions being undertaken in order to meet
       the minimum cash condition, and assuming no redemption from CHAC
       shareholders, it is estimated that the current securityholders of BiomX will own
       approximately 73% of the issued and outstanding vested securities in the combined
       company at closing.

       Post-closing, Mr. Solomon and three current BiomX directors will join Mr.
       Grossman and Dr. Amusa from CHAC on the seven-person board of directors. An
       additional board member will be designated by BiomX.

The Proxy Statement Omits Material Information

       31.    Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction, which seeks stockholder approval of the Proposed Transaction.

       32.    As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction.

       33.    The Proxy Statement fails to disclose the terms of the nondisclosure agreement

executed by Chardan and Candidate Four.

       34.    Similarly, the Proxy Statement fails to disclose the terms of the nondisclosure

agreement executed by Chardan and BiomX.

       35.    The Proxy Statement fails to disclose the reasons that, “as discussions with BiomX

advanced, the frequency of interaction with Candidate Four decreased and no further interaction

regarding the proposal took place.”

       36.    The Proxy Statement fails to disclose whether Candidate Eight responded to the

“initial presentation containing an overview of SPACs and background on CHAC [that] was sent

to Candidate Eight.”



                                                6
  Case 1:19-cv-01801-UNA Document 1 Filed 09/25/19 Page 7 of 11 PageID #: 7



        37.     The Proxy Statement fails to disclose the nature of the discussions regarding

“certain of BiomX’s investors[’] . . . willingness to roll their equity forward or to increase their

investments in a possible business combination.”

        38.     The Proxy Statement fails to disclose the nature of the “[f]eedback from [] meetings

with certain stockholders of CHAC and BiomX [that] resulted in refinement of certain terms

regarding the participation of current shareholders and the minimum cash condition,” as well as

the nature of the “refinement of [the] certain terms.”

        39.     The Proxy Statement fails to disclose the timing and nature of all communications

regarding the future employment and directorship of Chardan’s officers and directors, including

who participated in all such communications.

        40.     With respect to BiomX’s financial projections, the Proxy Statement fails to

disclose, for each set of projections: (i) all line items used to calculate (a) total revenues, (b) gross

profit, (c) operating income, and (d) unlevered free cash flow; and (ii) a reconciliation of all non-

GAAP to GAAP metrics.

        41.     The Proxy Statement fails to disclose financial projections for Chardan.

        42.     The Proxy Statement fails to disclose who prepared the “CHAC Financial

Analysis.”

        43.     With respect to the Discounted Cash Flow Analysis, the Proxy Statement fails to

disclose: (i) all line items used to calculate unlevered free cash flow; (ii) the individual inputs and

assumptions underlying the discount rates of 13.4% to 15.4%; (iii) the risk-adjusted sales estimates

for BiomX’s products in acne-prone skin, IBD, PSC, and colorectal cancer used in the analysis;

and (iv) the pro forma fully diluted BiomX shares.




                                                   7
  Case 1:19-cv-01801-UNA Document 1 Filed 09/25/19 Page 8 of 11 PageID #: 8



       44.     The Proxy Statement fails to disclose Elliot Gnedy’s reasons for resigning from the

Board on September 9, 2019, including why “he could no longer be considered independent under

NYSE American Stock Exchange’s listing standards.”

       45.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading.

       46.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Chardan’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
              Thereunder Against the Individual Defendants and Chardan

       47.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       48.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Chardan is liable as the issuer

of these statements.

       49.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within Chardan, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       50.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       51.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate



                                                  8
  Case 1:19-cv-01801-UNA Document 1 Filed 09/25/19 Page 9 of 11 PageID #: 9



disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       52.     The Proxy Statement is an essential link in causing plaintiff to approve the Proposed

Transaction.

       53.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       54.     Because of the false and misleading statements in the Proxy Statement, plaintiff is

threatened with irreparable harm.

                                            COUNT II

                        Claim for Violation of Section 20(a) of the 1934 Act
                                Against the Individual Defendants

       55.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       56.     The Individual Defendants acted as controlling persons of Chardan within the

meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers

and/or directors of Babcock and participation in and/or awareness of Chardan’s operations and/or

intimate knowledge of the false statements contained in the Proxy Statement, they had the power

to influence and control and did influence and control, directly or indirectly, the decision making

of Chardan, including the content and dissemination of the various statements that plaintiff

contends are false and misleading.

       57.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.




                                                  9
 Case 1:19-cv-01801-UNA Document 1 Filed 09/25/19 Page 10 of 11 PageID #: 10



       58.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Chardan, and, therefore, is presumed to have had the

power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in the making of the Proxy Statement.

       59.     By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.

       60.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and

proximate result of defendants’ conduct, plaintiff is threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;




                                                 10
 Case 1:19-cv-01801-UNA Document 1 Filed 09/25/19 Page 11 of 11 PageID #: 11



       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff respectfully requests a trial by jury on all issues so triable.

 Dated: September 25, 2019                           RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Seth D. Rigrodsky (#3147)
                                                    Brian D. Long (#4347)
                                                    Gina M. Serra (#5387)
 OF COUNSEL:                                        300 Delaware Avenue, Suite 1220
                                                    Wilmington, DE 19801
 RM LAW, P.C.                                       Telephone: (302) 295-5310
 Richard A. Maniskas                                Facsimile: (302) 654-7530
 1055 Westlakes Drive, Suite 300                    Email: sdr@rl-legal.com
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   11
